NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2009-3152

                                         KYAW SOE,

                                                   Petitioner,

                                              v.

                         MERIT SYSTEMS PROTECTION BOARD,

                                                   Respondent.

                   Petition for review of the Merit Systems Protection Board
                                      in SF3443090014-I-1.

                                         ON MOTION

                                          ORDER
       The United States Postal Service moves to reform the official caption to

designate the Merit Systems Protection Board as the respondent. The USPS also

moves to stay the briefing schedule, pending disposition of the motion to reform the

caption.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent when

the Board's decision concerns the procedure or jurisdiction of the Board. The employing

agency is designated as the respondent when the Board reaches the merits of the

underlying case. In this case, the Board dismissed the appeal for lack of jurisdiction.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       (1)    The motion to reform the caption is granted. The revised official caption is

reflected above.
       (2)     The motion to stay the briefing schedule is granted to the extent that the

Board should calculate its brief due date from the date of filing of this order.

                                                    FOR THE COURT


        MAY 2 6 2009                                /s/ Jan Horbalv
             Date                                   Jan Horbaly
                                                    Clerk

cc: Kyaw Soe                                                          u.stgrditliamPeN
     Jeffrey D. Klingman, Esq.
     Stephanie M. Conley, Esq.                                            MAY 2 6 2009
s8                                                                         JAN HUNtind
                                                                              CLERK




2009-3152                                     -2-